No opinion. Present — Glen-non, J. P., Dore, Cohn, Callahan and Shientag, JJ.; Callahan and Shientag, JJ., dissent in the following memorandum: We dissent and vote to reverse the order and grant the application. The proposed lists from which appointments are to be made involve positions with duties and examination requirements markedly and manifestly dissimilar to those of the instant position. We think that the use of such lists would result in a failure to follow the constitutional, requirement for appointment according to merit and fitness to be ascertained by competitive examination (N. Y. Const., art. V, § 6). [201 Misc. 253.]